SECURITIES ACT FILE NO. 333- INVESTMENT COMPANY ACT FILE NO. 811-22500 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO.¨ POST-EFFECTIVE AMENDMENT NO. ¨ AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940ý AMENDMENT NO. 9ý A&Q MULTI-STRATEGY FUND (Exact Name of Registrant as Specified in Charter) 677 Washington Boulevard Stamford, Connecticut 06901 (Address of Principal Executive Offices:Number, Street, City, State, Zip Code) Registrant's Telephone Number, including Area Code:(203) 719-1428 Michael Kim, Esq. UBS Alternative and Quantitative Investments LLC 677 Washington Boulevard Stamford, Connecticut 06901 (888) 793-8637 (Name and Address of Agent for Service) COPY TO: Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following boxý It is proposed that this filing will become effective (check appropriate box) ýwhen declared effective pursuant to Section 8(c) If appropriate, check the following box: ¨This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is - . This Registration Statement incorporates a combined prospectus (and statement of additional information) pursuant to Rule 429 which relates to an earlier registration statement filed by the Registrant on July 17, 2012 (File No. 333-182705).This Registration Statement also constitutes Post-Effective Amendment No. 5 to the earlier registration statement (File No. 333-182705), and such Post-Effective Amendment shall hereafter become effective concurrently with the effectiveness of this Registration Statement and in accordance with Section 8(c) of the Securities Act of 1933. CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 TITLE OF SECURITIES BEING REGISTERED PROPOSED MAXIMUM AGGREGATE OFFERING AMOUNT AMOUNT OF REGISTRATION FEE Shares of Beneficial Interest (1) Pursuant to this filing, the Registrant is carrying forward an additional $296,961,993 of Shares of Beneficial Interest previously registered (File No. 333-182705).A filing fee of $34,031.84 was previously was paid to the Securities and Exchange Commission in connection with the registration of those Shares of Beneficial Interest. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, dated May 29, 2015 PROSPECTUS A&Q MULTI-STRATEGY FUND Shares of Beneficial Interest Investment Objective.A&Q Multi-Strategy Fund (the "Fund") is a Delaware statutory trust registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund's investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers and the funds they operate. The Fund commenced operations on March 29, 2011 and, as of [], 2015, had net assets of approximately $[] million. (continued on following page) Investing in the Fund's shares of beneficial interest (the "Shares") involves a high degree of risk.See "Risk Factors" beginning on page 28. Neither the Securities and Exchange Commission (the "SEC") nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount(1) $ 729,961,993 Sales Load(2) $ 14,599,240 Proceeds to the Fund $ 715,362,753 (3) (1) Shares may be purchased as of the first business day of each month at the Fund's then current net asset value per Share. Generally, the stated minimum initial investment in the Fund is $50,000, which minimum may be reduced for certain shareholders, but not below $25,000. Shareholders purchasing Shares may be charged a sales load of up to 2%. See "Plan of Distribution." (3) The Fund paid offering expenses of approximately $[] from the proceeds of this offering. UBS Financial Services Inc. acts as the distributor of the Fund's Shares on a best efforts basis, subject to various conditions.The Fund also may distribute Shares through other brokers or dealers.The Fund will sell Shares only to Qualified Investors (as defined herein).Once a prospective investor's order is received, a confirmation will be sent to the shareholder.The shareholder's brokerage account will be debited approximately four business days prior to closing for the purchase amount, which will be deposited into a non-interest-bearing escrow account at The Bank of New York Mellon.See "Plan of Distribution." UBS Financial Services Inc. [], 2015 Investment Portfolio.The Fund is commonly referred to as a "fund of funds."It is a multi-strategy fund that seeks to achieve its investment objective primarily through the identification, selection and monitoring of a select group of alternative asset managers (the "Investment Managers") and the funds they operate that the Adviser (defined below) believes will produce attractive returns over time.Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies (collectively, the "Investment Funds").See "Risk Factors" and "Investment Program." The Fund seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser is not bound by any fixed criteria in allocating assets to Investment Managers.Investment Managers are given broad flexibility to take long or short positions in accordance with the market environment, employ leverage and use derivative instruments.The Fund considers allocating assets to Investment Managers and Investment Funds operating in all global markets.Underlying equity securities chosen by the Investment Managers and Investment Funds may be listed or unlisted, and underlying debt securities may be rated or unrated.The Adviser expects to reallocate the Fund's assets in response to changes in market values and Investment Manager performance.The Fund may invest excess cash balances in short-term investments deemed appropriate by the Adviser.See "Risk Factors" and "Investment Program." Investment Adviser.The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC (the "Adviser"). Risk; Restrictions on Transfer; No Trading Market.Investing in the Fund's Shares involves a high degree of risk.In particular: · The Fund is an illiquid investment.Before making your investment decision, you should consider, among other things, your liquidity needs.While the Adviser expects that it will recommend to the Board of Trustees of the Fund (the "Board") that the Fund offer to repurchase Shares from shareholders on a quarterly basis, an investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Shares and should be viewed as a long-term investment. · The Fund will ordinarily declare and pay dividends from its net investment income and distribute net realized capital gains, if any, once a year.However, the amount of distributions that the Fund may pay, if any, is uncertain. · The Fund may pay distributions in significant part from sources that may not be available in the future and that are unrelated to the Fund's performance, such as the net proceeds from the sale of Shares and borrowings. See "Risk Factors."Shares are subject to restrictions on transfer and do not trade in any public market.See "Redemptions, Repurchases of Shares and Transfers." Repurchases of Shares.To provide a limited degree of liquidity to shareholders, the Fund from time to time may offer to repurchase its outstanding Shares pursuant to written tenders by shareholders.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Shares on a quarterly basis.See "Redemptions, Repurchases of Shares and Transfers." Advisory Fee and Incentive Fee.The Fund pays the Adviser a fee (the "Advisory Fee"), computed and payable monthly, at an annual rate of 1.50% of the Fund's adjusted net assets determined as of the last day of each month.Adjusted net assets as of any month-end date means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund other than Incentive Fee (defined below) accruals, if any, as of such date, and calculated before giving effect to any repurchase of Shares on such date.The Fund also pays the Adviser an incentive fee (the "Incentive Fee") on a quarterly basis in an amount equal to 5% of the Fund's net profits.For purposes of calculating the Incentive Fee for any fiscal quarter, net profits will be determined by taking into account net realized gain or loss (including realized gain that may be distributed to shareholders during such fiscal quarter), and the net change in unrealized appreciation or depreciation of investment positions.No Incentive Fee will be payable for any fiscal quarter unless net realized losses and net unrealized depreciation from prior fiscal quarters (the "cumulative loss") have been recovered by the Fund, occasionally referred to as a "high water mark" calculation.The cumulative loss to be recovered before payment of Incentive Fees will be reduced in certain circumstances.See "Risk Factors—Incentive Fee," "Management of the Fund—Incentive Fee" and "Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers." The Incentive Fee presents risks that are not present in funds without an incentive fee.The aggregate amount of the Incentive Fee and the Advisory Fee payable by the Fund are higher than those paid by most other registered investment companies.See "Management of the Fund—Incentive Fee" and "Risk Factors—The Incentive Fees Charged by the Investment Managers and the Adviser May Create Incentives for Speculative Investment." Shareholder Qualifications.Shares will be sold only to investors who have a net worth (together, in the case of a natural person, with assets held jointly with a spouse) of more than $2 million (excluding the value of the prospective investor's primary residence), or that otherwise meets the standard for a Qualified Investor (as defined herein).Generally, the stated minimum initial investment is Shares with an initial value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000.See "Shareholder Qualifications." This prospectus (the "Prospectus") concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information ("SAI") dated [], 2015, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Alternative and Quantitative Investments LLC, 677 Washington Boulevard, Stamford, Connecticut 06901, or by calling (888) 793-8637.The SAI is incorporated by reference into this Prospectus in its entirety.The table of contents of the SAI appears on page 85 of this Prospectus.In addition, you may request the Fund's annual and semi-annual reports, when available, and other information about the Fund or make shareholder inquiries by calling (888) 793-8637.The Fund does not have a website on which to publish the SAI and annual and semi-annual reports.The SAI, material incorporated by reference and other information about the Fund, is also available on the SEC's website (http://www.sec.gov).The address of the SEC's website is provided solely for the information of prospective investors and is not intended to be an active link. Shares are not deposits or obligations of, or guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. You should rely only on the information contained in this Prospectus.The Fund has not authorized anyone to provide you with different information.The Fund is not making an offer of these securities in any state where the offer is not permitted.You should not assume that the information provided by this Prospectus is accurate as of any date other than the date on the front of this Prospectus.The Fund will, however, amend its registration statement to reflect any material changes to this Prospectus. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 SUMMARY OF FUND EXPENSES 24 PRIVACY NOTICE 27 RISK FACTORS 28 USE OF PROCEEDS 58 INVESTMENT PROGRAM 58 MANAGEMENT OF THE FUND 66 SHAREHOLDER QUALIFICATIONS 70 REDEMPTIONS, REPURCHASES OF SHARES AND TRANSFERS 71 CALCULATION OF NET ASSET VALUE 74 DESCRIPTION OF SHARES 75 TAXES 76 PLAN OF DISTRIBUTION 82 GENERAL INFORMATION 84 TABLE OF CONTENTS OF THE SAI 85 APPENDIX A:FORM OF INVESTOR CERTIFICATE A-1 PROSPECTUS SUMMARY This is only a summary.This summary may not contain all of the information that you should consider before investing in the Fund.You should review the more detailed information contained in this prospectus (the "Prospectus") and in the Statement of Additional Information (the "SAI"). The Fund A&Q Multi-Strategy Fund (the "Fund") is a Delaware statutory trust that is registered under the Investment Company Act of 1940, as amended (the "Investment Company Act"), as a closed-end, non-diversified management investment company.The Fund's investment adviser is UBS Alternative and Quantitative Investments LLC (the "Adviser").The Fund commenced operations on March 29, 2011 and, as of [], 2015, had net assets of approximately $[] million. Investment Program The Fund's investment objective is to seek to consistently realize risk-adjusted appreciation principally through the allocation of assets among a select group of alternative asset managers (the "Investment Managers") and the funds they operate. The Fund is commonly referred to as a "fund of funds."It is a multi-strategy fund that seeks to achieve its investment objective primarily through the identification, selection and monitoring of Investment Managers and Investment Funds that the Adviser believes will produce attractive returns over time.By diversifying the approach by which the Fund's assets are invested, the Fund seeks to achieve performance results that are less volatile in both rising and falling markets than investments made in accordance with a single approach.The Investment Managers generally conduct their investment programs through unregistered investment vehicles, such as hedge funds, that have investors other than the Fund, and in other registered investment companies (the "Investment Funds"). Unregistered investment funds typically provide greater flexibility than traditional investment funds (e.g., registered investment companies) over the types of securities and other financial instruments that may be owned, the types of trading strategies employed andthe amount of leverage that can be used.Each Investment Manager may use various investment techniques for hedging and non-hedging purposes.Investment Managers may sell securities short in an effort to profit from anticipated declines in prices of securities and to seek to limit exposure to a possible market decline.Investment Managers also may purchase and sell options and futures contracts and engage in other derivative transactions, and, from time to time, may maintain significant cash positions.The use of these techniques may be an integral part of their investment programs and involves certain risks to the Fund.Each Investment Manager may use leverage and may invest in illiquid and restricted securities, which also entails risk.Investment Funds may have high portfolio turnover rates (i.e., 100% or higher), which may result in higher brokerage commissions and, therefore, lower investment returns.See "Risk Factors." The Adviser seeks to construct a portfolio consisting of a wide variety of Investment Funds and Investment Managers that has a low correlation to traditional benchmarks and demonstrates a balance of strategies, markets, risks and types of money managers.The Adviser will monitor correlations between Investment Managers and assess how these correlations may change in various market scenarios, especially in a stress environment.The Adviser seeks to use a variety of Investment Managers that trade in diverse markets, utilize different trading strategies, construct varying types of portfolios and utilize leverage in a manner that is consistent with the risks embedded in their respective trading philosophies. The Fund either will hold non-voting securities of an Investment Fund or will limit its investment in any Investment Fund to less than 5% of the Investment Fund's voting securities.The Fund may invest substantially all of its assets in non-voting securities of Investment Funds. Selection of Investment Managers The Adviser is not bound by any fixed criteria in allocating assets to Investment Funds.The Fund has been designed to afford the Adviser flexibility to deploy assets as it deems appropriate under prevailing economic and market conditions. The Adviser generally will follow certain general guidelines when reviewing and selecting Investment Managers.Although the Adviser attempts to apply the guidelines consistently, the guidelines involve the application of subjective and qualitative criteria and, therefore, the selection of Investment Managers is a fundamentally subjective process.The guidelines may be modified or eliminated at the discretion of the Adviser.In addition, some Investment Funds and Investment Managers may be newly organized and therefore may have no, or only limited, operating histories.However, the Adviser will endeavor to select Investment Managers whose principals have capital markets experience. The selection guidelines currently used by the Adviser are as follows: Filtering Investment Manager Candidates.The Adviser will use a variety of information sources to identify prospective investments, including but not limited to databases, prime brokers, proprietary UBS resources and other industry contacts.The goal of the filtering process is to identify a group of high quality Investment Managers for further review by the Adviser. Interviews and Selection of Investment Managers.The Adviser will generally conduct a number of interviews with, and conduct substantial other due diligence of, an Investment Manager prior to making an investment.The goal of the due diligence process is to evaluate:(i) the background of the Investment Manager's firm and its managers; (ii) the infrastructure of the Investment Manager's research, trading and operations; (iii) the Investment Manager's strategy and method of execution; (iv) the Investment Manager's risk control and portfolio management; and (v) the differentiating factors that the Adviser believes give the Investment Manager's Investment Fund an investment edge. By combining historical quantitative analysis with a sound knowledge of these key qualitative attributes, the Adviser will attempt to assess the Investment Managers' potential for generating sustainable, positive, risk-adjusted returns under a wide variety of market conditions. Monitoring Investment Managers.Once an asset manager is selected as an Investment Manager, the Adviser will continue to review the investment process and performance of the Investment Manager.The Adviser expects to monitor Investment Managers through a combination of weekly or monthly net asset value updates, position reports and periodic phone calls and visits.The Adviser will utilize proprietary software packages to analyze risk and perform stress and scenario analysis based on information it receives from or on behalf of Investment Managers.The Adviser will evaluate regularly each Investment Fund and its Investment Manager to determine whether its investment program is consistent with the Fund's investment objective and whether the investment performance is satisfactory.The Adviser may reallocate the Fund's assets among the Investment Funds, redeem its investment in Investment Funds and select additional Investment Funds. Investment Strategies of Investment Managers Investment Managers may employ various investment strategies, which can involve all types of equity and fixed income securities, currencies, loans, contracts or derivatives on such instruments.The Fund has been designed to afford the Adviser flexibility to deploy assets as it deems appropriate under prevailing economic and market conditions.The Fund is not limited in the types of Investment Managers that it may select or the types of investment activities in which they may engage.Accordingly, the Fund may not invest in all of the following strategies, and the Fund may consider investment in Investment Funds that pursue a wide range of other investment or market strategies, including activities not described herein.The Fund's allocation to these strategies is not fixed and will likely not be equally weighted. The following descriptions are summaries only and do not purport to be complete.Investments according to the strategies identified below present significant risks.See "Risk Factors" and "Investment Program—Investment Strategies of Investment Managers." Equity Hedged This strategy involves taking simultaneous long and short positions in certain equity securities, in an attempt to profit from directional movements in the securities.Investment Managers use fundamental analysis to invest in publicly-traded equities and seek to generate alpha through superior security selection.Through fundamental analysis, Investment Managers evaluate factors that may affect a security's value, such as macroeconomic trends, industry specific metrics and other qualitative and quantitative factors.Investment Managers also may use derivative instruments to counter-balance perceived market risks to an equity portfolio, and often focus on a particular geographic region, industry sector, market capitalization or investment style to achieve their goal of capital appreciation through individual stock selection. Relative Value Relative value strategies involve the simultaneous purchase and sale of similar securities to exploit pricing differentials and other opportunities in various asset classes, geographies and time horizons.Several distinct relative value strategies are:fixed-income arbitrage; convertible arbitrage; and mortgage- and asset-backed securities. Fixed-income arbitrage strategies.This strategy attempts to profit from price anomalies between related interest rate and currency instruments, and seek to deliver steady returns with low volatility.To execute this strategy, an Investment Manager typically will invest in one fixed-income security while seeking to hedge the market risk with an offsetting investment in another related security.Investment Managers may focus on complex securities to attempt to benefit from anticipated changes in the relative difference in their yields and other characteristics.Fixed-income arbitrage can include, among others, interest rate swap arbitrage, U.S. and non-U.S. government bond arbitrage, forward yield curve arbitrage or a combination of each. Convertible arbitrage strategies.This strategy involves investing in the convertible securities of companies Investment Managers perceive to be undervalued from a fundamental or volatility perspective.The strategy consists simultaneously of the purchase (or short sale) of a convertible security coupled with the short sale (or purchase) of the underlying security for which the convertible can be exchanged to exploit price differentials.Convertible bonds, convertible preferred stock and mandatory convertibles are a few of the equity-like instruments traded in this strategy.The convertible bond is a hybrid product that combines the coupon of a debt instrument with a fixed conversion rate that acts as a call option. Mortgage- and asset-backed securities.This strategy typically emphasizes non-agency residential and commercial mortgage-backed securities (MBS), and other asset-backed securities (ABS) such as auto loans, home equity loans, credit card receivables, student loans, manufactured housing, aircraft leases and a variety of other cash-flow producing assets.The investment characteristics of these instruments differ from traditional debt securities.Interest and principal payments are made more frequently, usually monthly, than is the case with traditional debt securities, and principal generally may be prepaid at any time. Merger Arbitrage/Event-Driven This strategy attempts to capture the price spread between current market prices and the value of financial instruments upon successful completion of mergers, acquisitions or other special situations, such as restructurings, liquidations or spin-offs, which alter a company's financial structure or operating strategy.Risk management and hedging techniques frequently are employed to protect the portfolio from deals that fail to materialize.Additionally, Investment Managers may take an "activist" approach to such strategies, seeking to create a catalyst for stock price movement. Credit Credit-based trading strategies typically focus on credit-sensitive securities, long and/or short, and generally seek to take advantage of trading opportunities due to perceived inefficiencies in the pricing of financial instruments or markets.Generally, these types of investments are based on a "bottom-up" approach that uses fundamental analysis and its outlook on certain catalysts, including, without limitation, earnings, liquidity, debt maturities and ratings changes.Investment Managers may also rely on technical analysis focused on index rebalancing, ratings changes and excess supply to select investments. Distressed Assets This strategy primarily involves investing in the securities of companies that are in the midst of financial restructuring, balance sheet re-capitalization or are trading at stressed or distressed prices in anticipation of such an event.These Investment Managers are expected to concentrate their investments in the debt of companies where the Investment Managers believe the price of a security or asset has declined to the point that underlying asset values limit downside risk and there is meaningful upside potential.This strategy also includes opportunistic trading and investing in securities of high-yield securities, including below-investment grade debt or so-called "junk bonds." Trading Trading strategies generally are more top-down in nature and are often driven by views derived from monetary policy, fiscal dynamics and macroeconomic research.In executing different approaches and attempting to identify opportunities that may exist within the markets, Investment Managers may use either fundamental or quantitative models or a combination of both.Examples include global macro strategies, discretionary strategies, systematic strategies and emerging markets strategies. Global macro strategies.This strategy has a broad mandate and involves trading in all asset classes around the world, including, but not limited to, fixed-income, equity, foreign exchange, commodities and emerging markets.Investment Managers generally focus on underlying macro-economic fundamentals (e.g., monetary policy shifts, fiscal policy shifts, political shifts, gross domestic product growth, deficit trends, inflation, trade imbalances, interest rate trends, commodity price trends, global investor sentiment and inter-country government relations) in developing their investment theses.Investments using these strategies may be either long or short, and may employ significant leverage. Discretionary strategies.This strategy involves constructing long and short market positions around fundamental macro-economic or technical views.Investment Managers employing this strategy seek to benefit by capturing market moves throughout a broad universe of investment opportunities, including financial markets, such as global equity, currency, and fixed-income markets, as well as non-financial markets, such as energy, agricultural and metals. Systematic strategies.This strategy generally involves the trading of listed financial and commodity futures in interbank currency markets around the world.Traders following this strategy tend to utilize sophisticated technical models to analyze price and market data in order to identify trading opportunities and trends across a broad range of markets. Emerging markets strategies.This strategy involves investments in securities and instruments from less developed financial markets of the world that are, nevertheless, believed to be rapidly growing.The liquidity and market capitalization of emerging markets is very limited and financial instruments tend to be correlated to each other.Short-term capital flows can be volatile and can cause emerging markets to move together.Most emerging market managers tend to have a long bias to equities. Potential Benefits of Investing in the Fund An investment in the Fund enables shareholders to invest with Investment Managers whose services generally are not available to the investing public, whose Investment Funds may be closed from time to time to new shareholders or who otherwise may place stringent restrictions on the number and type of persons whose money they will manage.An investment in the Fund also enables shareholders to invest with a number of Investment Managers without incurring the high minimum investment requirements that Investment Managers typically would impose on shareholders. In addition to benefiting from the Investment Managers' individual investment strategies, the Fund as a whole should achieve the benefits of exposure to a number of different investment styles and Investment Managers.By investing through multiple Investment Managers, the Fund may reduce the volatility inherent in a direct investment with a single Investment Manager or single strategy. The Adviser The Adviser provides investment advisory services to the Fund pursuant to an Investment Advisory Agreement.The Adviser is a direct wholly-owned subsidiary of UBS AG ("UBS AG"), a Swiss bank.The Adviser is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the "Advisers Act").The Adviser provides investment advisory services to registered funds, private investment funds, including funds-of-funds, individual managed accounts and other accounts.The Adviser had total assets under management as of [], 2015 of approximately $[] billion.See "Management of the Fund." Advisory Fee The Fund pays the Adviser a fee (the "Advisory Fee"), computed and payable monthly, at an annual rate of 1.50% of the Fund's adjusted net assets determined as of the last day of each month.Adjusted net assets as of any month-end date means the total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund other than Incentive Fee (defined below) accruals, if any, as of such date, and calculated before giving effect to any repurchase of beneficial shares in the Fund ("Shares") on such date.The Advisory Fee is paid to the Manager out of the Fund's assets.The Advisory fee is in addition to the asset-based fees charged by the Investment Funds, which generally are expected to approximate [2]% of net assets. Incentive Fee The Fund pays the Adviser an incentive fee (the "Incentive Fee") on a quarterly basis in an amount equal to 5% of the Fund's net profits.For the purposes of calculating the Incentive Fee, net profits will be determined by taking into account net realized gain or loss (including realized gain that has been distributed to shareholders during a fiscal quarter and net of Fund expenses, including the Advisory Fee) and the net change in unrealized appreciation or depreciation of securities positions, as well as dividends, interest and other income.No Incentive Fee will be payable for any fiscal quarter unless losses and depreciation from prior fiscal quarters (the "cumulative loss") have been recovered by the Fund, occasionally referred to as a "high water mark" calculation.The cumulative loss to be recovered before payment of Incentive Fees will be reduced in the event of withdrawals by shareholders.The Adviser is under no obligation to repay any Incentive Fees previously paid by the Fund.Thus, the payment of Incentive Fee for a fiscal quarter will not be reversed by the subsequent decline of the Fund's assets in any subsequent fiscal quarter.The Incentive Fee is in addition to the incentive fees or allocations charged by the unregistered Investment Funds, which generally are expected to approximate [20]% of net profits.See "Management of the Fund—Incentive Fee." The Incentive Fee is accrued monthly and taken into account for the purpose of determining the Fund's net asset value. Accordingly, the repurchase price received by a shareholder whose shares are repurchased in a repurchase offer will be based on a share valuation that will reflect an Incentive Fee accrual if the Fund has experienced positive performance through the date of repurchase. No adjustment to a repurchase price will be made after it has been determined. However, for shareholders whose shares are not repurchased on an intra-quarter repurchase date, the Incentive Fee accrual may subsequently be reversed prior to payment if the Fund's performance declines within the quarter. Incentive Fees payable are determined as of, and are promptly paid after, the last day of each fiscal quarter. The Incentive Fee presents certain risks that are not present in funds without an incentive fee. The aggregate amount of the Incentive Fee and the Advisory Fee payable by the Fund is higher than those paid by most other registered investment companies. See "Risk Factors—Incentive Fee," "Management of the Fund—Incentive Fee" and "Redemptions, Repurchases of Shares and Transfers—Consequences of Repurchase Offers." Other Fees and Expenses BNY Mellon Investment Servicing (US) Inc., as fund administrator (the "Fund Administrator"), performs certain administration, accounting and shareholder services for the Fund and other funds sponsored or advised by UBS AG or its affiliates, including the Adviser.In consideration for these services, the Fund and certain of these other investment funds pay the Fund Administrator an annual fee calculated based upon the aggregate average net assets of the Fund and certain of these other investment funds, subject to a minimum monthly fee, and reimburse certain of the Fund Administrator's expenses. Shareholders purchasing Shares in the Fund may be charged a waivable sales load of up to 2% of the shareholder's investment. The Fund bears all expenses incurred in the business of the Fund.The Investment Funds will bear all expenses incurred in the business of the Investment Funds.See "Management of the Fund—Other Expenses of the Fund" and "Summary of Fund Expenses." Borrowing The Fund is authorized to borrow money temporarily for investment purposes and in connection with repurchases of, or tenders for, the Fund's Shares.The Fund, along with several other funds advised by UBS Alternative and Quantitative Investments LLC, is party to a secured revolving line of credit agreement (the "Credit Agreement"), under which the Fund may borrow from time to time on a revolving basis at any time up to $92,000,000. The Fund is not permitted to borrow if, immediately after such borrowing, it would have asset coverage (as defined in the Investment Company Act) of less than 300%. See "Risk Factors—The Fund's and Investment Funds' Use of Leverage Involves Risk of Loss" and "—The Fund May Borrow Money." Special Investment Techniques To attempt to hedge against foreign currency risks, the Fund may use derivatives.The Adviser believes that it will utilize principally forward currency exchange contracts, although it also may utilize put options and futures contracts.The Fund may sell securities short in pursuit of its investment objective, although it presently does not intend to do so.The Fund's use of derivatives, as well as short sales, may trigger asset coverage or asset segregation requirements.There can be no assurance that the Fund will engage in such techniques or that these techniques will be successful.See "Risk Factors." Shareholder Qualifications Shares will be sold only to investors who are "qualified clients," as that term is defined in Rule 205-3 under the Advisers Act ("Qualified Investors").A "qualified client" means an individual or company (other than an investment company) that has a net worth (together, in the case of a natural person, with assets held jointly with a spouse) of more than $2 million (excluding the value of the prospective investor's primary residence), or that meets certain other qualification requirements.Before you may invest in the Fund, your financial advisor or sales representative will require a certification from you that you are a Qualified Investor and that you will not transfer your Shares except in the limited circumstances permitted in the Fund's Third Amended and Restated Agreement and Declaration of Trust, dated August 1, 2014 (the "Trust Agreement").(The form of investor certificate (the "Investor Certificate") that you will be asked to sign is attached to this Prospectus as Appendix A.)If your Investor Certificate is not received and accepted by the Fund's Distributor (as defined below), your order will not be accepted.Other similar arrangements may be permitted by the Distributor instead of the Investor Certificate.If you attempt to transfer your Shares in violation of the Trust Agreement, the transfer will not be permitted and will be void.The Fund, in its discretion, may suspend applications for Shares at any time.See "Shareholder Qualifications." Shareholder Suitability An investment in the Fund involves a considerable amount of risk.You may lose money.Before making your investment decision, you should (i) consider the suitability of this investment with respect to your investment objectives and personal situation and (ii) consider factors such as your personal net worth, income, age, risk tolerance and liquidity needs.The Fund is an illiquid investment.Shareholders have no right to require the Fund to redeem their Shares in the Fund.See "Risk Factors—Shareholders Will Have Only Limited Liquidity." The Offering The Fund commenced the public offering of Shares in April 2011, and has engaged in a continuous offering of Shares since that time.The Fund has registered $729,961,993 of shares of beneficial interest (the "Shares") for sale under the registration statement to which this Prospectus relates. The Fund is offering Shares through UBS Financial Services Inc. (together with any other broker or dealer appointed by the Fund as distributor of its Shares, the "Distributor"). The Adviser and the Distributor may pay from their own resources compensation to the Distributor's or its affiliates' financial advisors, as well as third-party securities dealers and other industry professionals, in connection with the sale and distribution of the Shares or ongoing servicing of clients with whom they have placed Shares in the Fund. See "Plan of Distribution." Shares may be purchased as of the first business day of each month at the Fund's then current net asset value per Share. Each date on which Shares are delivered is referred to as a "Closing Date." Prior to a Closing Date, an investor's funds will be held in a non-interest-bearing account at The Bank of New York Mellon, in accordance with Rule 15c2-4 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). An investor will not become a shareholder of the Fund, and has no rights (including, without limitation, any voting or redemption rights, or any rights with respect to standing), until the relevant Closing Date. Generally, the stated minimum initial investment is Shares with a value of at least $50,000, which minimum may be reduced in the Adviser's sole discretion, but not below $25,000. If you want to purchase Shares with a value of less than $50,000, you should speak with your financial advisor. In granting any reduction, consideration is given to various factors, including the shareholder's overall relationship with the Distributor, the shareholder's holdings in other funds affiliated with the Adviser, and such other matters as the Distributor and the Adviser may consider relevant at the time. Financial advisors may receive a reduced sales credit for selling Shares substantially below this stated minimum initial amount. The Fund, in its sole discretion, may vary the investment minimums from time to time. Shareholders purchasing Shares in the Fund may be charged a sales load of up to 2% of the shareholder's investment. Distribution Policy The Fund pays dividends on the Shares at least annually in amounts representing substantially all of the net investment income, if any, earned each year.The Fund pays substantially all taxable net capital gain realized on investments to shareholders at least annually. Distributions paid by the Fund will be reinvested in additional Shares of the Fund unless a shareholder "opts out" (elects not to reinvest in Shares). Shareholders may elect initially not to reinvest by indicating that choice on the Investor Certificate. Thereafter, shareholders are free to change their election at any time by contacting the Fund Administrator (or, alternatively, by contacting their broker or dealer, who will inform the Fund Administrator and/or the Fund). Shares purchased by reinvestment will be issued at their net asset value on the ex-dividend date (generally, the last business day of a month). There is no sales charge or other charge for reinvestment. The Fund reserves the right to suspend or limit at any time the ability of shareholders to reinvest distributions. Unlisted Closed-End Structure; Limited Liquidity and Transfer Restrictions The Fund has been organized as a closed-end management investment company.Closed-end funds differ from open-end management investment companies (commonly known as mutual funds) in that investors in a closed-end fund do not have the right to redeem their Shares on a daily basis.To meet daily redemption requests, mutual funds are subject to more stringent regulatory limitations than closed-end funds. You will not be able to redeem your Shares on a daily basis because the Fund is a closed-end fund. In addition, with very limited exceptions, the Fund's Shares are not transferable and liquidity will be provided only through limited repurchase offers described below. An investment in the Fund is suitable only for investors who can bear the risks associated with the limited liquidity of the Shares and should be viewed as a long-term investment. See "Risk Factors—Shareholders Will Have Only Limited Liquidity." Repurchase of Shares No shareholder will have the right to require the Fund to redeem the shareholder's Shares in the Fund.The Fund from time to time may offer to repurchase Shares pursuant to written tenders by shareholders.These repurchases will be made at such times and on such terms as may be determined by the Fund's Board of Trustees (the "Board") in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Shares from shareholders on a quarterly basis. In addition, in accordance with the Investment Company Act and the Trust Agreement, the Fund may repurchase, at any time, Shares of a shareholder or any person acquiring Shares from or through a shareholder if, among other reasons, the Board determines that it would be in the best interests of the Fund to repurchase such Shares. See "Redemptions, Repurchases of Shares and Transfers—No Right of Redemption or Transfer" and "—Repurchases of Shares." If Share repurchase requests exceed the number of Shares in the Fund's repurchase offer, the Fund may: (i) increase the number of Shares to be repurchased by up to 2% of the Fund's outstanding Shares; (ii) extend the repurchase offer, if necessary, and increase the amount of Shares that the Fund is offering to purchase; (iii) repurchase a pro rata portion of the Shares tendered; or (iv) take any other action permitted by applicable law. As a result, in any particular repurchase offer, tendering shareholders may not have all of their tendered Shares repurchased by the Fund. See "Redemptions, Repurchases of Shares and Transfers—Repurchase of Shares." Taxation The Fund intends to qualify, and has elected to be treated, as a regulated investment company (a "RIC") under Subchapter M of the Internal Revenue Code of 1986, as amended (the "Code").As a RIC, the Fund will generally not be subject to federal income tax on its taxable income and gains that it distributes to shareholders.The Fund intends to distribute its income and gains in a way that it will not be subject to a federal excise tax on certain undistributed amounts.Fund dividends and capital gains distributions, if any, are taxable to most investors and will be taxable whether or not they are reinvested in Shares.A substantial portion of the Fund's distributions to its shareholders may be taxable as ordinary income and may not be eligible for the preferential tax rates applicable to "qualified dividend income."The Fund will inform its shareholders of the amount and character of its distributions to shareholders.See "Taxes" and, in the SAI, "Tax Aspects." Tax-exempt shareholders generally will not incur unrelated business taxable income with respect to an investment in Shares if they do not borrow to make the investment. For the purpose of satisfying certain of the requirements for qualification as a RIC, the Fund will, in appropriate circumstances, "look through" to the character of the income, assets and investments held by the Investment Funds.Investment Funds, however, generally are not obligated to disclose the contents of their portfolios.This lack of transparency may make it difficult for the Adviser to monitor the sources of the Fund's income and the diversification of its assets, and otherwise comply with Subchapter M of the Code, and ultimately may limit the universe of Investment Funds in which the Fund can invest.Furthermore, although the Fund expects to receive information from each Investment Manager regarding its investment performance on a regular basis, in most cases there is little or no means of independently verifying this information. If the Fund fails to qualify as a RIC or fails to distribute at least 90% of its investment income and net short-term capital gains to shareholders in any taxable year, the Fund would no longer be a flow-through entity and instead would be taxed as an ordinary corporation on its taxable income (even if such income were distributed to its shareholders) and all distributions out of earnings and profits would be taxed to shareholders as ordinary income.In addition, the Fund could be required to recognize unrealized gains, pay taxes and make distributions (which could be subject to interest charges) before requalifying for taxation as a RIC.(See "Taxes" and, in the SAI, "Tax Aspects.") Risk Factors An investment in the Fund involves a high degree of risk.These risks include: ● Shareholders may suffer a loss of capital. ●
